Citation Nr: 0832534	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to special monthly compensation 
(SMC) based on the need for aid and attendance or being 
housebound.

2.  Entitlement to SMC based on the need for aid and 
attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  In June 2003, the RO denied entitlement to SMC based on 
the need for aid and attendance.  The veteran did not file a 
timely appeal.

2.  The evidence associated with the claims file subsequent 
to the June 2003 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to SMC 
based on the need for aid and attendance.

3.  The veteran's service-connected disabilities result in 
being so helpless that he is in need of the regular aid and 
attendance of another person.


CONCLUSION OF LAW

1.  The June 2003 decision denying entitlement to SMC based 
on the need for aid and attendance is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).


2.  The additional evidence presented since the June 2003 
decision is new and material, and the claim for entitlement 
to entitlement to SMC based on the need for aid and 
attendance is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
are met. 38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.350(b), 3.350(i) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO denied entitlement to SMC based on the need for aid 
and attendance in June 2003.  At that time, there was no 
medical evidence of a link between the veteran's service-
connected disabilities and his need for aid and attendance.  

Evidence received after the June 2003 rating decision include 
VA examinations and medical records.  Also since June 2003, 
the veteran has been service-connected for asthma and sleep 
apnea.  He testified at a Board hearing in March 2008.  All 
of these constitute new and material evidence and the claim 
is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

II.  SMC based on the need for aid and attendance

SMC is payable to a veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present." Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2007).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. 
§ 1114(s), the evidence must show that a veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that 
is separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or, the veteran has a single 
service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2007).  In this case, the veteran is service-
connected for:  post-traumatic stress disorder, rated as 70 
percent disabling from September 2000; sleep apnea also 
claimed as asthma, rated 50 percent from October 2003; and 
several other conditions each rated 30 percent or less.  As 
he does not have a single service-connected disability 
evaluated as 100 percent disabling, the preponderance of the 
evidence is against the claim for SMC on the basis of being 
housebound.

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in May 2003.  
The veteran reported that he stays in bed 90 percent of the 
time.  The VA examiner noted that the veteran cannot stand or 
walk more than three steps.  He is very obese and rides an 
electric scooter.  The veteran stated that he rarely uses his 
legs because they would not hold him up.  At that time, he 
denied any restrictions on his upper extremities.

The veteran underwent another VA examination in April 2004.  
The examiner opined that the veteran's service-connected 
disabilities have affected his body weight going from 300 
pounds to 375 pounds within a 72 month period.  The service-
connected conditions that have contributed to the weight gain 
are asthma, sleep apnea, gastroesophageal disease (GERD), and 
status post cholecystectomy with GERD.

A third VA examination addressing the need for aid and 
attendance was conducted in June 2005.  The examiner 
concluded that the veteran's inability to ambulate or bear 
weight on his lower extremities are due to his weight.  He 
reported that the veteran can feed himself but cannot bathe, 
shave, do his own toileting, or dress without help.  The 
examiner was unable to determine anything else on the basis 
of the examination because he could not get the veteran out 
of his motorized wheelchair.  A medical statement by another 
examiner in August 2005 added that the veteran cannot leave 
home without the assistance of another.

The testimony of the veteran and his spouse at the March 2008 
Board hearing confirm and augment the disability picture 
presented by the medical records.  The spouse testified that 
she must do everything for the veteran.  He does not get out 
of bed to eat.  With the spouse's assistance, it takes 20 
minutes to transfer the veteran from his bed to his 
wheelchair.  

The veteran's service-connected disabilities result in being 
so helpless that he is in need of the regular aid and 
attendance of another person.  The June 2005 VA examiner 
concluded that the veteran's helplessness is caused by his 
extreme weight.  The April 2004 examiner opined that the 
service-connected disabilities led to the weight increase 
from 300 pounds to 375 pounds.  At the Board hearing, the 
veteran and his spouse testified that the veteran has been 
morbidly obese for over 25 years but that he was active up 
until recent years.  In March 2007, the RO denied service 
connection for obesity because obesity is not considered a 
disability for which service connection can be awarded.  
Nonetheless, it is reasonable to conclude that the veteran's 
multiple service-connected disabilities have resulted in his 
helplessness.  Thus, the claim is allowed. 

III.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to SMC based on the need for aid and 
attendance or being housebound.

Entitlement to SMC based on the need for aid and attendance 
or being housebound is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


